BROWN, District Judge.
At about 11 a. m. of October 21, 1805, a bright clear day, as the libellant’s schooner Amos Briggs, about 110 feet long, was crossing the North River from Coinmunipaw Perry, bound up the East River, in tow of the tug George S. Schulz, upon a hawser of about 25 fathoms, she came in collision with the steamboat Little Silver, a swift side-wheel steamer of light draft, which was on a trip from Monmouth, N. J., to West 12th Street, North River. The steamboat was making from 12 to 14 miles an hour. She got across the hawser between the tug and the schooner, and the bowsprit of the schooner was carried away with some other damage.
The Schulz had noticed the Little Silver coming up at a considerable distance and gave her a signal of two whistles, but re-*575reived no reply. When tlie vessels were 600 or 700 feet apart alarm whistles were blown, by the Bchulz, which stopped and reversed. The pilot of the Little Silver did not hear the signals of the Schulz, nor did he notice* the schooner in tow of the Schulz, nor slacken his great speed till quite near her. A tow of barges crossed to the westward, between the Little Silver and the Schulz and her tow a few moments before the collision, and the hawser to the schooner was not perceived until the barge had pissed, and the Little Silver was within about 200 feet of the hawser.
Both the defendant boats are to blame for this collision. The Schulz, at the time when the necessity for precaution commenced, had the Little Silver on her own starboard hand, while the Schulz must have been on the Little Silver’s port hand. There was nothing at that time to prevent the Schulz from going to starboard aud passing astern of the Little Silver; or if she did not wish to go to starboard of the west bound tow, she would have passed astern of the Little Silver by slowing in time, as she might also have done. In giving the signal of two whistles to the Little Silver, she took the risk of their being heard by the latter, and of her acquiescence in a departure from the rules.
The Little Silver, though tin; privileged vessel, is also clearly to blame, because she was so easily manageable and might without difficulty have avoided the schooner after it was perfectly clear that the Schulz was not going a stein of her, and was unable to avoid collision. The evidence shows that the Little Silver could come to a dead stop in advancing about 600 or 700 feet. When at that distance, it was self-evident that the Schulz with the schooner upon a hawser, could not. avoid collision by anything the Schulz could do if the Little Silver kept on. It was the duty, therefore, of the Little Silver on perceiving that fact to reverse. ILad she done so, the collision would have been avoided. That she did not do this, is plainly in consequence of a deficient lookout, in not having perceived the schooner astern of the tug, as she ought to have seen her, long before the west bound tug intervened. The lack of a proper lookout was thus the real cause of the collision on the Little Silver’s part. Each being to blame, both must be held answerable for the libellant’s damages, with costs.